Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________x
ABETH HASHIMI,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
CLMO, LLC and
MILO CAFÉ, CORP.,

                  Defendants.
_____________________________________x

       Plaintiff, Abeth Hashimi, by his undersigned counsel, hereby files this Complaint and

sues, Clmo, LLC and Milo Café, Corp., for injunctive relief pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Abeth Hashimi, currently resides in Flushing, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Abeth suffers from

central nuclear myopathy. Central Nuclear Myopathy is a congenital neuromuscular disorder. It

is characterized as a defect in the cell structure of voluntary muscles. As a result Abeth is bound

to ambulate in a wheelchair. He has visited the property, which forms the basis of this lawsuit

and plan to return to the property to avail himself of the goods and services offered to the public

at the property, and to determine whether the property has been made ADA compliant. His
                                                                                                      1
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 2 of 12 PageID #: 2



access to the facility and/or full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and/or accommodations offered therein was denied and/or limited because of these

disabilities, and will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and ADA violations which exist at the

facility, including but not limited, to those set forth in the Complaint.

       3.      Defendant, Clmo, LLC, is a limited liability company and transacts business in

 the State of New York and within this judicial district. Defendant is the owner, of the real

 property, which is the subject of this action located on or about at 35-19 Ditmars Blvd, Astoria,

 NY 11105 (“hereinafter the Facility”).

       4.      Defendant, Milo Café, Corp., is a domestic corporation and transacts business in

 the State of New York and within this judicial district. Defendant is the lessee and operator of

 the premises known as Tru Astoria, located on or about 35-19 Ditmars Blvd, Astoria, NY

 11105 (“hereinafter the Facility”).

       5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Eastern District.

                                                                                                        2
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 3 of 12 PageID #: 3



                           FACTUAL ALLEGATIONS AND CLAIM

       9.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that

 exist at the Facility, which restrict and/or limit his access to the goods and services offered at

 the Facility. The ADA violations are more specifically set forth in this Complaint.

       10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

 of the goods and services offered therein but will be unable to do so because of the physical

 barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

 and/or limit his access to the facility, including those barriers conditions and ADA violations

 more specifically set forth in this Complaint.

       11.     Defendants have discriminated against Plaintiff and others with disabilities by

 denying access to, and full and equal enjoyment of the goods and services of the facility, as

 prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

 required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

 and others with disabilities unless and until Defendants are compelled to remove all physical

 barriers that exist at the facility, including those specifically set forth herein, and make the

 facility accessible to and usable by persons with disabilities, including Plaintiff.

       12.     Defendants have discriminated against Plaintiff by failing to comply with the

 above requirements. A specific, although not exclusive, list of unlawful physical barriers,

 dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

 access the Facility and full and equal enjoyment of the goods, services offered at the Facility

 include:

                                                                                                          3
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 4 of 12 PageID #: 4



  I.   ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS REQUIRED.
       ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
       INACCESSIBLE MAIN ENTRANCE. EXISTING STEP AT MAIN ENTRANCE
       ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED
       FOR STEP AT MAIN ENTRANCE.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       DOOR OF MAIN ENTRANCE. NON-COMPLIANT CHANGE IN FLOOR LEVEL
       WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR OF MAIN
       ENTRANCE.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   THE SECOND OF THREE ENTRANCES IS INACCESSIBLE. EXISTING STEP AT
       THE SECOND OF THREE ENTRANCES ACTS AS A BARRIER TO
       ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT THE
       SECOND OF THREE ENTRANCES.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2

                                                                                               4
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 5 of 12 PageID #: 5



         Where Required. Accessible routes shall be provided where required by 206.2.
         ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
         within the site from accessible parking spaces and accessible passenger loading
         zones; public streets and sidewalks; and public transportation stops to the accessible
         building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
         provided in accordance with 206.4. Entrance doors, doorways, and gates shall
         comply with 404 and shall be on an accessible route complying with 402. ADAAG
         206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
         206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
         207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
         comply with section 1003.2.13 of the International Building Code (2000 edition and
         2001 Supplement) or section 1007 of the International Building Code (2003 edition)
         (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
         Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
         with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
         ramped, and shall comply with 405 or 406.
IV.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
      DOOR OF THE SECOND OF THREE ENTRANCES. NON-COMPLIANT CHANGE
      IN FLOOR LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR
      OF THE SECOND OF THREE ENTRANCES.
      a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
         doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
         full width of the doorway and the required latch side or hinge side clearance.
         ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
         maneuvering clearances shall comply with 302. Changes in level are not permitted.
 V.   THE THIRD OF THREE ENTRANCES IS INACCESSIBLE. EXISTING STEP AT
      THE THIRD OF THREE ENTRANCES ACTS AS A BARRIER TO ACCESSIBILITY.
      REQUIRED RAMP NOT PROVIDED FOR STEP AT THE THIRD OF THREE
      ENTRANCES.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
         Where Required. Accessible routes shall be provided where required by 206.2.
         ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
         within the site from accessible parking spaces and accessible passenger loading
         zones; public streets and sidewalks; and public transportation stops to the accessible
         building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
         provided in accordance with 206.4. Entrance doors, doorways, and gates shall
         comply with 404 and shall be on an accessible route complying with 402. ADAAG

                                                                                              5
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 6 of 12 PageID #: 6



          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
VI.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       DOOR OF THE THIRD OF THREE ENTRANCES. NON-COMPLIANT CHANGE IN
       FLOOR LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR
       OF THE THIRD OF THREE ENTRANCES.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
VII.   INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR DINING AREA.
       REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
       DINING TABLES LOCATED AT EXTERIOR DINING AREA. A MINIMUM
       PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED AT EXTERIOR DINING AREA.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent
          of the seating spaces and standing spaces at the dining surfaces shall comply with
          902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
          Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
          902.2 Clear Floor or Ground Space. A clear floor space complying with 305
          positioned for a forward approach shall be provided. Knee and toe clearance
          complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
          306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
          part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
          minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
          inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
          Minimum Required Depth. Where knee clearance is required under an element as
          part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
          inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above

                                                                                              6
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 7 of 12 PageID #: 7



           the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
           (760 mm) wide minimum.
VIII.   INACCESSIBLE DINING TABLES LOCATED AT INTERIOR DINING AREA.
        REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
        DINING TABLES LOCATED AT INTERIOR DINING AREA. A MINIMUM
        PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
        NOT PROVIDED AT INTERIOR DINING AREA.
        a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
           dining surfaces are provided for the consumption of food or drink, at least 5 percent
           of the seating spaces and standing spaces at the dining surfaces shall comply with
           902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
           Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
           902.2 Clear Floor or Ground Space. A clear floor space complying with 305
           positioned for a forward approach shall be provided. Knee and toe clearance
           complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
           306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
           part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
           minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
           inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
           Minimum Required Depth. Where knee clearance is required under an element as
           part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
           inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
           the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
           (760 mm) wide minimum.
 IX.    INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS
        MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE
        CLEARANCE NOT PROVIDED AT BAR. PORTION OF BAR REQUIRED TO BE
        ACCESSIBLE NOT PROVIDED.
        a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
           dining surfaces are provided for the consumption of food or drink, at least 5 percent
           of the seating spaces and standing spaces at the dining surfaces shall comply with
           902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
           Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
           902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
           counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
           space complying with 305 positioned for a forward approach shall be provided. Knee
           and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
           tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and

                                                                                              7
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 8 of 12 PageID #: 8



         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
 X.   COMPLIANT SIGNAGE IDENTIFYING THE FIRST OF TWO RESTROOMS NOT
      PROVIDED AS REQUIRED.
      a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
         with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
         exterior signs identifying permanent rooms and spaces shall comply with 703.1,
         703.2, and 703.5. Where pictograms are provided as designations of permanent
         interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
         descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
         216.2 applies to signs that provide designations, labels, or names for interior rooms or
         spaces where the sign is not likely to change over time. Examples include interior
         signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
         text descriptors are required for pictograms that are provided to label or identify a
         permanent room or space. Pictograms that provide information about a room or space,
         such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
         are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
         with 703. Where both visual and tactile characters are required, either one sign with
         both visual and tactile characters, or two separate signs, one with visual, and one with
         tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
         Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
         above the finish floor or ground surface, measured from the baseline of the lowest
         tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
         surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
         Location. Where a tactile sign is provided at a door, the sign shall be located
         alongside the door at the latch side. Where a tactile sign is provided at double doors
         with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
         sign is provided at double doors with two active leafs, the sign shall be located to the
         right of the right hand door. Where there is no wall space at the latch side of a single
         door or at the right side of double doors, signs shall be located on the nearest adjacent

                                                                                                8
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 9 of 12 PageID #: 9



           wall. Signs containing tactile characters shall be located so that a clear floor space of
           18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
           tactile characters, is provided beyond the arc of any door swing between the closed
           position and 45 degree open position.
 XI.    THE FIRST OF TWO RESTROOMS IS INACCESSIBLE. REQUIRED MINIMUM
        CLEAR WIDTH NOT PROVIDED AT DOOR OF THE FIRST OF TWO
        RESTROOMS.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
           inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
           measured between the face of the door and the stop, with the door open 90 degrees.
XII.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        DOOR OF THE FIRST OF TWO RESTROOMS.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
XIII.   NON-COMPLIANT DOOR SWING OF DOOR AT THE FIRST OF TWO
        RESTROOMS. RESTROOM DOOR SWINGS INTO THE FLOOR SPACE OF
        RESTROOM FIXTURES IN THE FIRST OF TWO RESTROOMS.
        a. ADAAG 603.2.3 Door Swing. Doors shall not swing into the clear floor space or
           clearance required for any fixture.
XIV.    REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN THE FIRST OF
        TWO RESTROOMS.
        a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
           rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
           with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
           shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
           space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
           be permitted to include knee and toe clearance complying with 306
XV.     INACCESSIBLE WATER CLOSET IN THE FIRST OF TWO RESTROOMS.
        REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
        THE FIRST OF TWO RESTROOMS.
        a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
           Clearances around water closets and in toilet compartments shall comply with 604.3.
           ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
           minimum measured perpendicular from the side wall and 56 inches (1420 mm)
           minimum measured perpendicular from the rear wall.
XVI.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
        WATER CLOSET IN THE FIRST OF TWO RESTROOMS.

                                                                                                  9
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 10 of 12 PageID #: 10



         a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
            bars shall be provided on the side wall closest to the water closet and on the rear wall.
XVII.    INACCESSIBLE FLUSH CONTROL AT WATER CLOSET IN THE FIRST OF TWO
         RESTROOMS. NON-COMPLIANT POSITION OF FLUSH CONTROL LOCATED
         AT CLOSED SIDE OF WATER CLOSET IN THE FIRST OF TWO RESTROOMS.
         a. ADAAG 604.6 Flush Controls. Flush controls shall be hand operated or automatic.
            Hand operated flush controls shall comply with 309. Flush controls shall be located
            on the open side of the water closet except in ambulatory accessible compartments
            complying with 604.8.2.
XVIII.   INACCESSIBLE TOILET PAPER DISPENSER IN THE FIRST OF TWO
         RESTROOMS. NON-COMPLIANT POSITION OF TOILET PAPER DISPENSER
         FROM WATER CLOSET.
         a. ADAAG 604.7 Dispensers. Toilet paper dispensers shall comply with 309.4 and
            shall be 7 inches (180 mm) minimum and 9 inches (230 mm) maximum in front of
            the water closet measured to the centerline of the dispenser.
 XIX.    THE SECOND OF TWO RESTROOMS IS INACCESSIBLE. REQUIRED MINIMUM
         MANEUVERING CLEARANCE NOT PROVIDED AT DOOR OF THE SECOND OF
         TWO RESTROOMS.
         a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
            doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
            full width of the doorway and the required latch side or hinge side clearance.
  XX.    NON-COMPLIANT DOOR SWING OF DOOR AT THE SECOND OF TWO
         RESTROOMS. RESTROOM DOOR SWINGS INTO THE FLOOR SPACE OF
         FIXTURES IN THE SECOND OF TWO RESTROOMS.
         a. ADAAG 603.2.3 Door Swing. Doors shall not swing into the clear floor space or
            clearance required for any fixture.
 XXI.    INACCESSIBLE WATER CLOSET IN THE SECOND OF TWO RESTROOMS.
         REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
         THE SECOND OF TWO RESTROOMS.
         a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
            Clearances around water closets and in toilet compartments shall comply with 604.3.
            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.




                                                                                                  10
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 11 of 12 PageID #: 11



         13.    The above listing is not to be considered all-inclusive of the barriers, which exist

 at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

 ADA violations.

         14.   The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until

 Defendants are required to remove the physical barriers, dangerous conditions and ADA

 violations that exist at the facility, including those set forth herein.

         16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

         17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

 injunction enjoining Defendants from continuing is discriminatory practices, ordering

 Defendants to remove the physical barriers to access and alter the subject facility to make it

 readily accessible to and useable by individuals with disabilities to the extent required by the

                                                                                                       11
Case 1:20-cv-01073-KAM-RLM Document 1 Filed 02/27/20 Page 12 of 12 PageID #: 12



 ADA, closing the subject facility until the barriers are removed and requisite alterations are

 completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

 expenses incurred in this action.


                                                       Respectfully submitted,
                                                       s/Maria Costanza Barducci
                                                       Maria Costanza Barducci, Esq.
                                                       BARDUCCI LAW FIRM
                                                       Attorneys for Plaintiff
                                                       5 West 19th Street, 10th Floor
                                                       New York, New York 10011
                                                       Bar No.: 5070487
                                                       Telephone: 212-433-2554
                                                       Email: mc@barduccilaw.com




                                                                                                  12
